IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


J. DOUGLAS FARRELL,                         : No. 491 WAL 2016
ADMINISTRATOR OF THE ESTATE OF              :
LOUIS J. FARRELL,                           :
                                            : Petition for Allowance of Appeal from
                    Petitioner              : the Order of the Superior Court
                                            :
                                            :
               v.                           :
                                            :
                                            :
ROBERT T. REGOLA, III AND JANETTE           :
A. REGOLA, HIS WIFE, AND ROBERT T.          :
REGOLA, IV,                                 :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

       AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.

       Justices Wecht and Mundy did not participate in the consideration or decision of

this matter.